Case: 18-20668      Document: 00514895957         Page: 1    Date Filed: 04/01/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit


                                    No. 18-20668
                                                                                 FILED
                                                                              April 1, 2019
                                  Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
UJWALA BHANDARI,

              Plaintiff - Appellant

v.

MAVERICK TUBE; HYDRIL COMPANY; TENARIS GLOBAL,

              Defendants - Appellees




                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:16-CV-2265


Before DAVIS, HAYNES, and GRAVES, Circuit Judges.
PER CURIAM:*
       Maverick Tube (“Maverick”) fired one of its tax directors, Ujwala
Bhandari, after Bhandari expressed concerns about the tax valuation of one of
Maverick’s subsidiaries’ licensing deals.          She then sued for whistleblower
retaliation under 18 U.S.C. § 1514A. The district court granted summary
judgment; we AFFIRM on alternate grounds.



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-20668    Document: 00514895957       Page: 2   Date Filed: 04/01/2019



                                   No. 18-20668
                              I.     Background
      Bhandari’s central allegation is that she was fired because she expressed
concerns about Maverick’s tax reporting of the value of a license for pipeline
parts. Here, we review all evidence de novo and in a light most favorable to
Bhandari. See Austin v. Kroger Tex., L.P., 864 F.3d 326, 328 (5th Cir. 2017)
(per curiam).
      The license at issue was between a subsidiary of Maverick, Hydril Co.,
and one of Maverick’s sister companies, Tenaris Connections Limited (“TCL”).
Because the license was between two related corporate entities, tax law
required Maverick to show that the license was granted at a price comparable
to what it would give in an arm’s-length negotiation. See 26 C.F.R. § 1.482-1.
To make that showing, Maverick had an outside adviser, Duff & Phelps, value
the license. The valuation was based in part on the royalty rate that Maverick
charged to certain other customers for the license’s technology. Using that
valuation, Maverick determined the value of the license was $22.5 million
upfront for a 10-year license. That value was reported in Maverick’s 2012 taxes
and again when the IRS audited Maverick over those taxes.
      Bhandari learned in 2015 that Hydril changed the royalty rate it charged
other customers for the licensed technology, though it is unclear when that
change occurred. Bhandari believed that the royalty rate change meant that
Duff & Phelps’ valuation of the license was far lower than it should have been.
She flagged the issue for two of her supervisors, Fabian Lev and Chris North.
      During the IRS’s ongoing audit, it requested a meeting about Maverick’s
report of the license’s value. By that time, Maverick had internally reviewed
its valuation and determined that it understated the benefits of the license by
about $85 million. But, lucky for Maverick, it also believed that the increase
was offset by a reversion rights offset valued at $83 million, which meant the


                                        2
     Case: 18-20668       Document: 00514895957         Page: 3    Date Filed: 04/01/2019



                                      No. 18-20668
value of the license had not materially changed. Bhandari did not believe the
$83 million offset was correct and again expressed concerns to her supervisors.
       When Bhandari met with her supervisor, North, to prepare for their
meeting with IRS, he made clear that he would not disclose the new
information to the IRS. North encouraged her to meet with them and strictly
limit her answers to what she knew at the time the 2012 taxes were filed—
before she discovered that the license was undervalued.                      She refused.
Bhandari was fired the next day. Unsurprisingly, Maverick has a different
version of the story but, for summary judgment purposes, we have stated the
facts in the light most favorable to Bhandari.
       Bhandari sued in federal court under 18 U.S.C. § 1514A. The district
court granted summary judgment, and Bhandari timely appealed.
                                    II.   Discussion
       We affirm, though on an alternative ground than the grounds discussed
in the district court’s order. 1 To succeed on a § 1514A claim, employees must
show that they provided information about “conduct which the employee[s]
reasonably believe[d] constitute[d] a violation of” one of six enumerated
categories of crimes. 18 U.S.C. § 1514A(a)(1). In Villanueva v. United States
Department of Labor, we rejected a § 1514A claim when a fired employee “did
not complain, based on a reasonable belief, that one of six enumerated
categories of U.S. law had been violated.” 743 F.3d 103, 109 (5th Cir. 2014).
We did so even though the conduct complained of could have been easily recast




       1  Bhandari challenges the district court’s application of summary judgment standards.
We need not address those arguments because we may apply those standards ourselves and
affirm on any grounds supported by the record and presented by the parties below. See
LeMaire v. La. Dep’t of Transp. & Dev., 480 F.3d 383, 387 (5th Cir. 2007) (“[W]e may only
affirm an order granting summary judgment on a basis that was presented to the district
court.”).

                                             3
    Case: 18-20668    Document: 00514895957     Page: 4    Date Filed: 04/01/2019



                                No. 18-20668
as one of the enumerated crimes.          Id. at 109.     It is not enough for
whistleblowers to assist in the investigation of one of the enumerated crimes;
they must also subjectively and objectively believe, at the time of their
assistance, that the relevant conduct violated one of the specific crimes in
§ 1514A(a)(1). See Allen v. Admin. Review Bd., 514 F.3d 468, 477 (5th Cir.
2008) (noting that “an employee’s reasonable belief must be scrutinized under
both a subjective and objective standard”).
      Here, Bhandari has identified evidence that only shows she warned
about a potential tax consequence from the undervalued license. She has not
identified any record evidence tending to prove that she believed or warned
that the complained of conduct amounted to one of the enumerated crimes in
§ 1514A. She argued to the district court that the complained of conduct might
satisfy the elements of those crimes. But that argument is insufficient under
Villanueva.      Whistleblowers     must      provide     evidence   that    they
contemporaneously believed the conduct violated one of the enumerated
crimes. Because Bhandari has not done so, we AFFIRM.




                                      4